DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2015/0069486 and Park hereinafter).
As to claims 1 and 5: Park discloses [claim 1] a semiconductor structure of a split gate flash memory cell (Fig. 1C), the split gate flash memory cell comprising at least a select gate (SG; [0028]) and a floating gate (FG; [0028]) formed on a substrate (comprising 101 and 104; [0028] and [0031]), wherein a side (left side) of the select gate is formed with an isolation wall (sidewalls of width 115; [0033]), the floating gate is on the other side (left side) of the isolation wall, and an ion implantation region (109; [0036]) is formed in an upper portion of the substrate below the isolation wall, wherein an ion implantation type (second conductivity type; [0036]) of the ion implantation region is different from an ion implantation type (first conductivity type; [0028]) of the substrate; [claim 5] wherein the width (115; [0033]) of the ion implantation region (109) is associated with the thickness of the isolation wall (109 is the same width of 115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
As to claim 2: Park discloses wherein the ion implantation region has an ion implantation type of N type ([0026] and [0036]), and the substrate (104) has an ion implantation type of P type ([0026] and [0028]). 
Park fails to expressly disclose wherein the N-type ion used in the ion implantation region is arsenic.
In any case, the claimed would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing arsenic from the finite list of well known n-type dopants in the art; if this leads to the anticipated success, in the instant case a region with increased conductivity, it is likely the product not of innovation but of ordinary skill.
	
As to claim 6: Although the structure disclosed by Park shows substantial features of the claimed invention (discussed in paragraph 7 above), it fails to expressly disclose:
wherein the ion implantation region has a width of 165-185 angstroms.
Park discloses that the ion implantation region has a width 115 but fails to expressly disclose the numerical value.
In any case, a person having ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide a width 115 within the claimed range through routine experimentation given that applicant has not established criticality of the range, see MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813